DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on May 12, 2022. Claim 3 is cancelled. Claims 1-2 and 4-8 are amended. Claims 9-14 are new. Claims 1-2 and 4-14 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-2, 4-7, 9-13 are an apparatus; and claim 8 is a method; and claim 14 is a system. Thus, each claim 1-2 and 4-14, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1-2 and 4-14 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 8, and 14 at least are apparatus comprising a processor configured to execute instruction (or business plan as noted per prong one); mobile object (or vehicle/shop/store/etc.) capable of autonomously operating (or moving to location as determined per the business plan) wherein the mobile object includes components such as a sensor configured to sense a periphery around the mobile object; a motor; a brake; a steering mechanism; and a processor configured to receive the operation instruction (and controls the aforementioned components to execute or move to location as determined per the business plan) again the instructions are provided over the wireless network, and terminals associated with the user. Remaining claims, namely 2-7, either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be clear to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components which communicate via a network. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Figs 1-2, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0005]- [0007]; [0012]; [0016]; [0025]-[0026]; [0037]-[0050]; and [0061]-[0062]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering and displaying data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor analyzes gathered and transmitted data to assess sales and compare them with prescribed policy or sales goals to adjust coupon value, and the additional computing device associated with the mobile object connected via the network can generate an operation plan that defines a travel route of the mobile object including the plurality of business spots based upon the operation instruction received from the processor. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (and/or sales) (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads or coupons to achieve business goals, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-8, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here demand data and business data is analyzed to target promotions which are to be transmitted and to control a mobile object over a network to meet one or more prescribed policies]; and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution promotions are communicated or displayed to user on an interface].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2 and 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordstrom (Pub. No.: US 2013/0027227), in view of Miyauchi Hironori (Pub. No.: JP 2015069594) ) referred to hereinafter as Hironori.
	As per claims 1, 8, and 14,
- as per claim 1, Nordstrom discloses an information processing apparatus for controlling a mobile object configured to provide a commodity or service, the apparatus comprising a processor configured to (see Figs. 1, 8, 10-13, and their associated disclosures):
- as per claim 8, Nordstrom discloses a method of information processing performed by an information processing apparatus for controlling a mobile object configured to provide a commodity or service, the method comprising steps of (see Figs. 1, 8, 10-13, and their associated disclosures):
- as per claim 14, Nordstrom discloses a system comprising: a mobile object including: a first processor, [...] a server connected to the mobile object via a wireless network and including a second processor configured to (see Figs. 1, 8, 10-13, and their associated disclosures):
- as per claim limitations of claims 1, 8, and 14 (taking claim  as representative as claims 1 and 14 recite substantially similar subject matter), Nordstrom discloses (a) acquire demand data that is information regarding a demand of the commodity or service in a plurality of areas (see [0129]-[0135]);
(b) determine a plurality of business spots from the plurality of areas for the mobile object to provide the commodity or service based on the demand data (see [0135]-[0139]);
(c) generate an operation instruction instructing the mobile object to [...] provide the commodity or service at the plurality of business spots while touring the plurality of business spots (see );
(d) provide the operation instruction to the mobile object over a wireless network (see [0143]-[0151]);
(e) predict a business result of the mobile object providing the commodity or service at the plurality of business spots while touring the plurality of business spots (see [0062]; [0126]-[0127]; [0139]-[0151]);
(f) generate business prediction data based upon the predicted business result (see [0125]-[0131]; [0136]-[0139]; [0253]; [0261]; [0503]-[0508]; [0530]-[0535]);
(g) generate a coupon related to the commodity or service provided by the mobile object to be provided to users who are present in any one of the plurality of business spots (see Fig. 1 and its associated disclosure; [0062]-[0063]; [0208]-[0210]; [0220]-[0231] such that higher sales can be achieved [0126]; [0139]; [0261]);
(h) distribute coupon data including the coupon to terminals associated with the users such that the business result satisfies a prescribed policy, [...]; and a processor configured to receive the operation instruction provided over the wireless network; generate an operation plan that defines a travel route of the mobile object including the plurality of business spots based upon the operation instruction, [...] based on the operation plan [...] along the travel route [...] the commodity or service at the plurality of business spots while touring the plurality of business spots (see Figs. 1, 8, and their associated disclosure; [0056]-[0060]; [0063]; [0208]-[0210]; [0220]-[0231] such that a business goal can be achieved [0126]; [0139]; [0261]).
	Nordstrom suggests see Fig. 8 and its associated disclosure; [0056]-[0060]; [0261], however Nordstrom expressly does not teach (per claim 14) a sensor configured to sense a periphery around the mobile object, a motor, a brake, and a steering mechanism; (per claim 1 limitation (c*)) [...] autonomously [...]; (per claim 1 limitation (h*)) [...] wherein the mobile object includes a sensor configured to sense a periphery around the mobile object; a motor; a brake; a steering mechanism [...] control at least one of the motor, the brake, and the steering mechanism [...] and data acquired by the sensor such that mobile object travels autonomously [...], and control the mobile object to autonomously provide [...].
	Hironori teaches (per claim 14) a sensor configured to sense a periphery around the mobile object, a motor, a brake, and a steering mechanism; (c*) [...] autonomously [...]; (per claim 1 limitation (h*)) [...] wherein the mobile object includes a sensor configured to sense a periphery around the mobile object; a motor; a brake; a steering mechanism [...] control at least one of the motor, the brake, and the steering mechanism [...] and data acquired by the sensor such that mobile object travels autonomously [...], and control the mobile object to autonomously provide [...]  (see [0014]-[0015]; [0077] note "driving means 45 has a known configuration (a battery, an inverter, a motor, a brake, etc.) necessary for the moving body 40 to be electrically driven. In addition, the drive means 45 includes GPS (Global Positioning Systems), a sensor for detecting the surroundings of the mobile body 40, an actuator for steering the wheels based on information from the GPS and the like, and the like as a known configuration necessary for automatic driving"; [0154] note "FIG. 24 is a diagram showing a process flow of a moving store traveling schedule creating method performed by the traveling schedule creating means 81 of the mobile store traveling schedule creating device. In this figure, the regional information collection and provision server 10 is simply referred to as the server side, and the mobile store side system including the mobile 40, the store guest carriage 50A, the store carrier 60A, and the mobile store terminal 20A is collectively referred to as the mobile store side. To In the mobile shop side, the mobile shop terminal 20A mainly communicates with the server side, but the mobile unit 40 also communicates position information and information on the surrounding environment of the mobile point with the server side and the mobile shop terminal 20A as appropriate. Share. Of course, a salesperson who moves with the mobile store may carry the mobile store terminal 20A.")
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Nordstrom in view of foregoing teachings of Nordstrom. A PHOSITA would consider this as a substitution of one known element mobile object driven by a human with mobile object capable of travelling autonomously. Furthermore, motivation to modify would be to generate an optimal circulation or route for mobile object which is a mobile shop operating autonomously based on data such as demand, event, road information e.g. construction, traffic jam, etc. such sales of the products carried by the mobile shop can be increased or optimized, see at least Hironori [0014]-[0015].
	As per claim 2, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses wherein the processor of the information processing apparatus is configured to determine a discount rate of the coupon for each of the plurality of business spots based on the prescribed policy (see [0208]-[0210]; [0221]-[0232] targeting particularly defined demographic such that higher sales can be achieved [0126]; [0139]; [0261]).  
	As per claim 7, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses wherein the processor of the information processing apparatus adds to the coupon data information regarding a time when the mobile object reaches a corresponding area one of the business spots to the coupon data (see [0048]; [0200]; [0225]-[0228]). 
	As per claim 9, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses wherein the demand data includes historical demand data (see [0045]; [0118]; [0125]-[0126]; [0147]). 
	As per claim 10, Nordstrom in view of Hironori teaches the claim limitations of claim 9. Nordstrom discloses  wherein the demand data includes past sales volume of the mobile object providing the commodity or service (see [0503]-[0508]; [0534]).
	As per claim 11, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses  wherein the processor of the information processing apparatus is configured to dynamically change a discount rate of the coupon for each of the plurality of business spots based on a degree of attainment of the prescribed policy (see [0062]; [0097]; [0200]; [0222]-[0224]; [0280]; [0289]; [0527]; [0549]).
	As per claim 12, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses  wherein the coupon data is distributed after the mobile object has begun travelling [...] along the travel route (see Fig. 6 and its associated disclosure;  [0008]; [0041]; [0051]-[0060]; [0064]-[0065]; [0194]; [0208]; regarding [...] autonomously [...] note the rejection as set forth above for claim 1 limitations (c*) and (h*).
	As per claim 13, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom discloses  wherein the processor of the information processing apparatus is configured to determine the plurality of business spots from the plurality of areas for the mobile object to provide the commodity or service based on operational efficiency, and distribute the coupon data including the coupon to the terminals associated with the users such that the business result is approximated to an ideal value (see Figs. 8 and its associated disclosure; [0191]-[0225]; [0337]-[0040]).
	4. Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordstrom, in view of Hironori, in view of Fryar et al. (Pub. No.: US 2016/0247187) referred to hereinafter as Fryar.
	As per claim 4, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom suggests [0048]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the processor of the information processing apparatus is configured to: re-predict the business result based on second demand data acquired after distributing the coupon data; and generate and distribute a second coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy. Fryar teaches wherein the processor of the information processing apparatus is configured to: re-predict the business result based on second demand data acquired after distributing the coupon data; and generate and distribute a second coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy (see Figs. 4-5 and their associated disclosure; [0018] note "real time report (108) provides the client (110) a view into how effective the promotion is and what factors are influencing the promotion's effectiveness. With such real time information, the client (110) is enabled to make decisions about the promotion while the promotion is still running. For example, if the promotion is meeting the client's goals, the client (110) may make no changes to the promotion. On the other hand, if the pace of the promotion is not going to help the client reach an end of month goal, the client (110) may make changes to the promotion based on the real time data in the report (108). For example, the real time report may indicate that the radio ads are not realizing many promotion activations while promotions distributed through a particular social media website have been very successful. As a result, the user may request that a similar social media website be used to promote the product or service while discontinuing the radio promotion distribution. The client (110) may also make changes to incentives with the promotion. If the promotion appears to be less effective than desired, the client (110) may cause the service provider (102) to increase the discount or other incentive associated with the promotion. On the other hand, if the promotion appears to be more effective than realized, thereby potentially causing the client (110) to run out of stock of the promoted client or lose money on the promotion, the client (110) may cause the service provider (102) to decrease the discount or the other incentive. While these examples have been described with reference to specific adjustments that a client (110) may make to a promotion based on the real time data provided in the reports (108), the client (110) may make any appropriate type of change based on the real time data and the client's goals in accordance with the principle described herein."; [0040]; [0045] note "The usage metric collector (610) represents programmed instructions that, when executed, cause the processing resources (602) to collect metrics about the customers response to the promotion."; [0047]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being offered, based on real-time analytics, to optimize merchant's sales goals, see at least Fryar [0018] and [0047].
	As per claim 5, Nordstrom in view of Hironori and Fryar teaches the claim limitations of claim 4. Nordstrom suggests [0048]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the second demand data is data including a response situation from the terminals that are distribution destinations of the coupon. Fryar teaches wherein the second demand data is data including a response situation from the terminals that are distribution destinations of the coupon (see Figs. 4-5 and their associated disclosure; [0018]; [0040]; [0045] note "The usage metric collector (610) represents programmed instructions that, when executed, cause the processing resources (602) to collect metrics about the customers response to the promotion.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being offered, based on real-time analytics and response(s) received from users, to optimize merchant's sales goals, see at least Fryar [0018], [0045], and [0047].
	As per claim 6, Nordstrom in view of Hironori teaches the claim limitations of claim 1. Nordstrom teaches acquire real time business [... information such as demand] from the mobile object providing the commodity or service at the plurality of business spots while touring the plurality of business spots [...] (see Fig. 8, 10, 13, and their associated disclosure; [0048]; [0115]; [0135]-[0139]; [0159]; [0198]; [0200]; [0222]-[0231]); 
	Nordstrom suggests obtaining real time business demand information, see at least paras. [0048]; [0115]; [0135]-[0139]; [0159]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the processor of the information processing apparatus is configured to: [...] achievement data [...]; re-predict the business result in consideration of the business achievement data; and generate and distribute a third coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy. 
	Fryar teaches wherein the processor of the information processing apparatus is configured to: [...] achievement data [...]; re-predict the business result in consideration of the business achievement data; and generate and distribute a third coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy (see Figs. 4-5 and their associated disclosure; [0018] note "real time report (108) provides the client (110) a view into how effective the promotion is and what factors are influencing the promotion's effectiveness. With such real time information, the client (110) is enabled to make decisions about the promotion while the promotion is still running. For example, if the promotion is meeting the client's goals, the client (110) may make no changes to the promotion. On the other hand, if the pace of the promotion is not going to help the client reach an end of month goal, the client (110) may make changes to the promotion based on the real time data in the report (108). For example, the real time report may indicate that the radio ads are not realizing many promotion activations while promotions distributed through a particular social media website have been very successful. As a result, the user may request that a similar social media website be used to promote the product or service while discontinuing the radio promotion distribution. The client (110) may also make changes to incentives with the promotion. If the promotion appears to be less effective than desired, the client (110) may cause the service provider (102) to increase the discount or other incentive associated with the promotion. On the other hand, if the promotion appears to be more effective than realized, thereby potentially causing the client (110) to run out of stock of the promoted client or lose money on the promotion, the client (110) may cause the service provider (102) to decrease the discount or the other incentive. While these examples have been described with reference to specific adjustments that a client (110) may make to a promotion based on the real time data provided in the reports (108), the client (110) may make any appropriate type of change based on the real time data and the client's goals in accordance with the principle described herein."; [0047]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being offered, based on real-time analytics, to optimize merchant's sales goals, see at least Fryar [0018] and [0047].
Response to Applicant's Remarks/Arguments
6.	As per interpretation under 35 U.S.C. 112(f), the Applicant notes "The Office Action interprets limitations of the claims as invoking 35 U.S.C. § 112(f). Applicant respectfully traverses such an interpretation. However, in order to expedite prosecution, the claims are amended such that it is more clear that 35 U.S.C. § l 12(f) is not invoked", the Examiner agrees and in view of filed claim amendments claims are no longer being interpreted under 35 U.S.C. 112(f).
	As per 35 U.S.C. 101, the Applicants have failed provide any argument with particularity and/or of substance, note "The Office Action rejects claims 1-8 under 35 U.S.C. § 101. Applicant respectfully traverses the rejection. However, in order to expedite prosecution, the claims are amended such that more clearly meet the requirements of 35 U.S.C. § 101." Accordingly, as noted in the updated rejection in view filed claim amendments, the claim amendments are insufficient to overcome the rejection as explained in the updated rejection. The Applicant is reminded that the claims are considered as a whole and given their broadest reasonable interpretation in light of the as-filed specification. Accordingly, merely further defining a mobile object (or mobile shop) that is managed as a resource (which can be practically managed by an owner or a manager of the mobile object) to optimize sales activity or a business plan is an abstract idea but for the recitation of an additional element recited at a high level generality, managed through "apply it" instructions, and in a network based communication environment e.g., Internet fails to integrate the abstract idea into a practical application (see prong two) and fails to set forth any additional element or combination of elements that can be considered significantly more. Further, as explained in the rejection the inventive concept is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (and/or sales) (Int. Ventures v. Cap One Bank ‘382 patent). Furthermore MPEP notes "embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer)" and as-filed spec. para. [0053]. Therefore, the Examiner respectfully finds the Applicants' arguments unpersuasive and maintains the rejection.
	As per 35 U.S.C. 103, the Applicants argue, note "As discussed, Nordstrom and Fryar fail to contemplate autonomous travel by a mobile object or autonomous provision of a commodity or service by such a mobile object, let alone distribution of a coupon related to the commodity or service provided by such a mobile object." Regarding "autonomous travel by a mobile object or autonomous provision of a commodity or service by such a mobile object," the Applicants' arguments pertaining to "autonomous"  mobile object are moot in view of new grounds of rejection necessitated by claim amendments. 
	Next, regarding coupon distribution, it is not "by such a mobile object" rather it’s by an information processing apparatus as claimed and at least as supported at least by as-filed spec. para. [0050], accordingly, Nordstrom already contemplates coupon distribution as claimed. 
	Thus, the combination of references as relied upon in the updated rejection in view of filed claim amendments clearly teach the invention as claimed. 
	Therefore, the Examiner respectfully finds the Applicants' arguments unpersuasive and maintains the prior art based rejection.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
i. Pub. No.: US20190120640 - pertains to the amended subject matter of operating an autonomous mobile object.
ii. Pub. No.: US20180202822 - pertains to the amended subject matter of operating an autonomous mobile object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688